Citation Nr: 1112011	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  08-36 888A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota




THE ISSUE

Whether termination of the appellant's nonservice-connected death pension benefits, effective April 1, 2007, based on excessive countable income, was proper.




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from February 1942 to February 1946.  The Veteran died in September 2000.  The appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Pension Center (PC) in St. Paul, Minnesota, which terminated the appellant's death pension benefits effective July 1, 2007.  During the course of her appeal, a later, July 2008 rating decision found the effective date of the termination to be April 1, 2007.

In December 2010, the appellant withdrew her earlier request for a personal hearing.  38 C.F.R. § 20.704(e).  Accordingly, the Board will proceed with consideration of this appeal based on the evidence of record.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2. The appellant's countable income exceeds the applicable maximum annual pension rates (MAPRs) for the time period in question.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§ 1503, 1541, 5312 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159, as amended, 73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.

However, the United States Court of Appeals for Veterans Claims has held that when the law as mandated by statute, and not the evidence, is dispositive of the claim, the above provisions are not applicable.   Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (enactment of the VCAA does not affect matters on appeal when the question is one limited to statutory interpretation); Sabonis v. Brown, 6 Vet. App. 426 (1994).  Furthermore, VAOPGCPREC 5-2004, 69 Fed. Reg. 59989 (2004), holds that under 38 U.S.C.A. § 5103(a), VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, and that under 38 U.S.C.A. § 5103A, VA is not required to assist a claimant in developing evidence to substantiate a claim where there is no reasonable possibility that such aid could substantiate the claim because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.

As will be discussed, there is no legal entitlement to the benefits claimed, therefore there is no reasonable possibility that further notice or assistance would aid in substantiating this claim.  Thus, any deficiencies of notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the provisions regarding notice and assistance is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

Analysis

Death pension is available to the "surviving spouse" of a Veteran because of his nonservice-connected death, as long as the Veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1521(j), 1541 (West 2002); 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), (d)(5), (2010).

Basic entitlement exists if, among other things, the surviving spouse's income is not in excess of the applicable maximum annual pension rates (MAPR) specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.3(b)(4), 3.23(a), (b), (d)(5) (2010).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  The MAPR is revised every December 1st and is applicable for the following 12-month period.  The MAPR shall be reduced by the amount of the countable annual income of the surviving spouse.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23(b) (2010).  Fractions of dollars will be disregarded in computing annual income.  38 C.F.R. § 3.271(h).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12 month annualization period in which received, except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  The surviving spouse's salary is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.  Unreimbursed medical expenses in excess of 5 percent of the MAPR, which have been paid, may be excluded from a surviving spouse's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(2)(iii).  In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred.  In addition, they must be out-of-pocket expenses, for which the surviving spouse received no reimbursement, such as through an insurance company.  However, medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income.

For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c).

As of December 1, 2006, the MAPR as to death pension for a surviving spouse without a dependent child is $7,329.00.  As of December 1, 2007, the MAPR as to death pension for a surviving spouse without a dependent child is $7,498.00.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B).  

The appellant began receiving VA death pension benefits beginning in April 2003, following the Veteran's death in September 2000 and after the appellant stopped working in March 2003.  In August 2007, the appellant notified VA that she began working again after her move to Seattle, Washington.  The death pension benefits were terminated as of April 1, 2007, as the RO determined that the appellant's annual yearly income exceeded the maximum annual pension rate.  

With regard to income, the appellant submitted her 2007 Form W-2 Wage and Tax statements indicating that she earned a total of $11, 415.18 for the year.  The appellant also submitted copies of her pay stubs beginning in January 2008 that indicated that she received $9.25 an hour and worked approximately 30 hours a week.  A May 2008 letter from the appellant's employer verified that she worked between 30 and 35 hours a week.  The appellant has not indicated any medical expenses during this period.

Accepting the appellant's own claimed annual income, which W-2 forms verify was over $11,000 in 2007 and which she indicates is over $13,000, in 2008, it is undoubtedly clear that the appellant's yearly income far surpasses the MAPRs of $7,329 in 2007 and $7,498 in 2008.

Based on the foregoing, the Board concludes that the appellant's countable income exceeds the maximum annual pension rate for a surviving spouse during the time period in question.  The Board empathizes with the appellant's financial difficulties; however, there is no basis upon which to award nonservice-connected death pension benefits.  The Board is bound in its decisions by the statutes enacted by the Congress of the United States and VA regulations issued to implement those laws.  See 38 U.S.C.A. § 7104(c); see generally Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) (the Board must apply "the law as it exists . . . .").  Accordingly, the Board concludes that the appellant is not entitled to nonservice-connected death pension benefits.


ORDER

The appellant's countable income is excessive for purposes of nonservice-connected death pension benefits; accordingly, the appellant is not entitled to nonservice-connected death pension benefits.



____________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


